Citation Nr: 1819742	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-05 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for service-connected tinea cruris.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1973 to May 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

Historically, in the April 2011 rating decision, the Veteran was granted, in pertinent part, service connection for tinea cruris at an initial noncompensable disability rating, effective July 14, 2010.  The Veteran filed a notice of disagreement and his appeal was perfected for entitlement to a compensable rating for tinea cruris and entitlement to service connection for a respiratory condition.

During the pendency of this appeal, the RO, in a September 2014 rating decision, granted service connection for a respiratory condition.  Because the Veteran was awarded a complete grant of the benefits sought with respect to his respiratory disability, such claim is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In an October 2014 Board decision, the case was remanded to schedule the Veteran for a Board hearing.  The Veteran was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge in April 2016  However, in a March 2016 correspondence, the Veteran indicated that he wished to cancel the hearing and for his appeal to move forward to the Board.  As such, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

Thereafter, in a September 2017 decision, the Board remanded the instant appeal for further development.  The case has since returned for further appellate consideration.



FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, from July 14, 2010, to February 25, 2011, the Veteran's service-connected tinea cruris required intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of less than 6 weeks during the prior 12-month period.

2.  After February 25, 2011, the Veteran's service-connected tinea cruris, covers less than five percent of his entire body and exposed areas and has been treated by topical anti-fungal and hydrocortisone cream medications only.


CONCLUSIONS OF LAW

1.  For the initial period on appeal, from July 14, 2010, to February 25, 2011, the criteria for a 10 percent disability rating, but no higher, for service-connected tinea cruris have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7806 (2017).

2.  For the initial period on appeal, after February 25, 2011, the criteria for a compensable disability rating for service-connected tinea cruris have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  

Pertinent Legal Criteria for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability, therefrom, and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  For an initial rating, the effective date for service connection is used if not on appeal.  Id.  As this claim for an increased rating is an initial rating, and the Veteran has not appealed the effective date, the Board has considered all evidence for an increased rating from the effective date of July 14, 2010 to the present.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran seeks an initial compensable rating for his skin condition.  

As noted, the Veteran's service-connected tinea cruris is currently rated as noncompensable, effective July 14, 2010, under DC 7806 of the Rating Schedule.  38 C.F.R. § 4.118, DC 7806 (2017).  

Under DC 7806, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and the Veteran requires no more than topical therapy during a 12 month period.  Id.

A 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  Id.

A 30 percent disability rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or requires systemic therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is warranted for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or requires constant or near-constant systemic therapy during the past 12-month period.  Id.

The United States Court of Appeals for Veterans Claims (Court) held that topical use of corticosteroids constitutes systemic therapy under DC 7806.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, reversed the decision by the Court.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the VA Secretary that the Court erred when it read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of systemic therapy.  The Federal Circuit noted that DC 7806 draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code.  The Federal Circuit went on to explain that systemic therapy means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

The Board notes that compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  The VA Adjudication Procedures Manual (M21) provides that the term "systemic therapy such as corticosteroids or other immunosuppressive drugs" refers to "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder" citing to M21-1, Part III, subpt. IV, ch. 4, sec. J(3)(f).  The types of systemic treatment that are compensable under DC 7806 are not limited to "corticosteroids or other immunosuppressive drugs."  

As will be discussed below, the Veteran will be granted a staged disability rating for service-connected tinea cruris based on his use of prescribed systemic oral medication.

Turning to the relevant evidence, the Veteran was afforded a VA compensation examination in February 2011.  The Veteran complained of rash in his groin area that had been present during and following service.  The Veteran reported a detailed history of treatment from private dermatologists following discharge.  The Veteran further reported that for the prior three years, and earlier, he had been treated by two private dermatologists that prescribed topical cortisone and antifungal medications, as well as a 30-day course of an oral antifungal medication, on at two to three occasions, namely, Lamisil or Sporanox, which based on the description of the directions, the examiner determined to likely be Sporanox.  The Veteran, however, did not provide specific dates of treatment for the oral antifungal medication.  Upon physical examination, the examiner noted the Veteran had erythema in the perianal area with signs of cutaneous irritation that was tender to touch.  He also had a "butterfly" type of bilateral upper peri-scrotal area in the form of erythema with a well demarcated border.  The Veteran was diagnosed with chronic tinea cruris.  The examiner determined that body surface involvement was 2.5 percent. 

In an August 2013 VA primary care treatment note, the Veteran complained of a rash in his inguinal area and buttocks.  The examiner noted mild pink discoloration in the groin.  Topical hydrocortisone was included on the Veteran's active medications list.

The Veteran was afforded an additional VA compensation examination in May 2014.  The Veteran complained of recurrent episodes of tinea cruris and severe itching over the scrotal skin and the anal canal.  He reported that he was treated by a private dermatologist with Clorimazole cream and a steroid ointment which cleared the condition up.  The examiner noted the Veteran had been treated with topical corticosteroids and other topical medications less than 6 weeks within the last 12 months.  Upon physical examination, the examiner determined that there was no visible evidence of tinea cruris.  The examiner noted there was some redness of the posterior scrotal skin and anal canal, but associated it with obesity.  The examiner further noted the Veteran's condition did not have a functional impact on his ability to work.

In an August 2015 VA urology note, the Veteran complained of scrotal rash that was itchy, but improved with antifungal cream.  The examiner noted that the skin looked irritated and red, that looked like a fungal or diaper rash, which was likely related to obesity/skin folds.

In an April 2017 VA urology note, the examiner noted the Veteran's scrotal rash was better and that he used an antifungal cream, hydrocortisone cream, and vitamin E cream for treatment.  

Between July 14, 2010 and February 25, 2011

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's service-connected tinea cruris more nearly approximates the criteria for a 10 percent disability rating, between July 14, 2010 and February 25, 2011.  In this regard, in the February 2011 VA examination, the Veteran reported a detailed prescribed treatment history, including a 30-day course of oral antifungal medications from a private dermatologist during the prior 3 years.  Although specific treatment dates were not provided, the Board finds that the Veteran was prescribed at least one course of oral antifungal medication during the appeals period.  As noted above, systemic therapy means treatment pertaining to or affecting the body as a whole, and are not limited to "corticosteroids or other immunosuppressive drugs."  Compensation is also available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  See Warren v. McDonald, 28 Vet. App. 194, 197 (2016) (in which oral ingestion of Lamisil was deemed to be "systemic" therapy for treatment of Onychomycosis); see also 38 C.F.R. § 4.118, DC 7806.  In reaching this decision, the Board finds the Veteran's lay statements to be competent and credible to report his symptoms and prescribed treatments, and are not contradicted by relevant VA and private treatment records associated with the claims file.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

The criteria for the next higher rating of 30 percent, prior to February 25, 2011, is not met as the February 2011 VA examiner determined that only 2.5 percent of the Veteran's entire body was affected and there is no evidence that the Veteran received constant systemic therapy for six weeks or more during the prior 12 month period.  As such, the Board finds that a 10 percent disability rating for service-connected tinea cruris, but no higher, is warranted from July 14, 2010, to February 25, 2011.

After February 25, 2011
 
Conversely, the Board finds that the weight of the competent evidence demonstrates the Veteran does not meet the criteria for a compensable disability rating for service-connected tinea cruris after February 25, 2011.  First, the evidence does not indicate that more than 5 percent of the Veteran's entire body or exposed areas were affected, as the May 2014.VA examination indicates that tinea cruris was not visible upon examination.  Furthermore, the evidence does not show the Veteran required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during a 12-month period.  In this regard, the only medications shown to be prescribed are a topical antifungal (Clotrimazole) and a topical hydrocortisone.  

The topical antifungal cream that the Veteran used is not a corticosteroid or immunosuppressive drug.  Moreover, topical antifungal creams, such as Clotrimazole, are not like or similar to a corticosteroid or immunosuppressive drug.  See Warren v. McDonald, No. 28 Vet. App. 194 (2016).  Furthermore, the Veteran's use of a topical corticosteroid, namely hydrocortisone, does not amount to the level of "systemic therapy" as defined by the Federal Circuit in Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  It has not been shown that the Veteran's use of topical hydrocortisone was of such a large scale use that it affected his body as a whole.

In sum, the Veteran's skin condition resulting from his tinea cruris has only affected less than 5 percent of total body and exposed area.  Furthermore, the Veteran only used topical therapy for treatment.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for tinea cruris after February 25, 2011.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§4.7, 4.118, Diagnostic Code 7806 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the initial period on appeal, from July 14, 2010, to February 25, 2011, entitlement to a 10 percent disability rating for service-connected tinea cruris, but no higher, is granted, subject to the laws and regulations governing monetary benefits.

For the initial period on appeal, after February 25, 2011, forward, entitlement to a compensable disability rating for service-connected tinea cruris is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


